DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a copy of the WIPO publication of PCT/JP2017/001286 filed January 16, 2017.
Claim Status
Claims Filing Date
February 4, 2022
Amended
1, 7, 8, 10, 13
Cancelled
2
Under Examination
1, 3-17


Withdrawn Specification Objection
The following specification objection is withdrawn due to argument:
 [0061] “Cg”.  
The applicant persuasively argues an amended specification was filed July 15, 2019 amended “Cg” to “Ca” (remarks pg. 8 “Claim objection”).
Response to Arguments
Maki in view of either one of Lyons or Blumenau
Blumenau in view of Maki
Applicant’s arguments, see Remarks pg. 9 para. 2, filed February 4, 2022, with respect to the rejection of claim 1 under Maki in view of either one of Lyons or Blumenau and under Blumenau in view of Maki have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  
The applicant persuasively argues amended claim 1 recites the intermediate layer has a thickness of 10 um or more, whereas Maki teaches the thickness of the alloy layer (i.e. intermediate layer) is 5 um or less (Maki [0013]).
Claim Objections
Claim 7 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. 
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. 
Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. 
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. 
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 line 22 (i.e. the last line) “the intermediate layer has a thickness of 10 um or more” fails to comply with the written description requirement. This claim limitation has not upper limit. In contrast, applicant’s originally filed specification such as in [0014] and original claim 2, recites an intermediate layer thickness of 5 to 500 um (i.e. an upper limit of 500 um). Therefore, applicant does not have support for an intermediate layer thickness of 10 um or more with no upper limit.
Claims 3-17 are rejected  as depending from claim 1. 
Related Art
Honda (US 6,465,114) 
	Honda teaches a Zn coated steel with a coating layer with 2 to 19% Al, 1 to 10% Mg, 0.01 to 2% Si, and Zn (4:12-18) with a bath temperature of 450 to 650°C (10:51-67) and immersion time of 3 seconds (17:45-46, 18:32-34). The immersion time of the process of Honda is less than that recited in applicant’s specification to achieve the claimed intermediate layer (applicant’s specification [0090]).
Scott (US 2019/0218639)
	Scott teaches dipping a steel sheet into an Al-based bath for 1 to 60 seconds ([0079]) with a bath composition of less than 15 %Si, less than 5.0% Fe, optionally 0.1 to 8.0% Mg, optionally 0.1 to 30.0% Zn, remainder Al with a temperature of 550 to 700°C ([0080]). The earliest priority date of Scott is the filing of the PCT, May 23, 2017, which is after the filing of applicant’s priority date of January 16, 2017.
Li (Li et al. Effect of heat invasion time and temperature on mechanical properties of RE alloy coatings. Gongneng Cailiao (2018), 49(12), 12096-12100)
	Li teaches a Zn-11% Al-3% Mg-0.2 % Si-0.02% RE alloy coating with an interior layer including MgZn2 and Al5Fe2 (abstract, Figs. 1-3). The Mg content in Li is outside of the claimed range of Mg of 8 to 50%.
Ooi (US 2012/0135271)
	Ooi teaches an Al-Zn coated steel sheet ([0009]) with an upper layer and an alloy phase at the interface to a substrate steel sheet, where Ca and Mg are contained primarily in the upper layer ([0023], [0025]), including as an intermetallic compound such as MgZn2 ([0028]). Ooi is silent to the composition and thickness of the alloy phase (i.e. intermediate) layer.
Shimoda (US 2011/0274945)
	Shimoda teaches adding 0.1 to 10% Mg to a Zn-55% Al coating ([0018], [0042]), which also includes Si of more than 1 to 7.5% ([0019], [0047]) to form an interfacial alloy layer with a thickness of 0.05 to 10 um or a thickness of 50% or less of the entire coating layer thickness and has an Al-Fe-based alloy layer structure ([0035]) composed of Al5Fe2 ([0048]) that is formed by hot dipping in a bath at 450 to 620°C for 1 to 6 seconds ([0056]). The amount of Si in Shimoda is outside of the claimed range of Si of 0 to 0.50%.
Oh (US 2018/0320260)
	Oh teaches a zinc alloy plated steel sheet with a Zn-Al-Mg-based intermetallic compound ([0009]) including 0.5 to 3% Al, 0.5 to 3% Mg, and balance Zn ([0020]) where the plating layer includes a Zn single phase structure and Zn-Al-Mg-based intermetallic compound ([0025]). The Mg content in Oh is outside of the claimed range of Mg of 8 to 50%.
Yamanaka (JP 2002-060978 machine translation)
	Yamanaka teaches an alloy (i.e. intermediate) layer between a metal coating and steel material with Zn: 5% or more, Al: 1 to 50%, Mg: 0.1 to 20%, and Fe: balance ([0004]) with a thickness of 0.1 to 50 um ([0017]). Yamanaka is silent to the alloy (i.e. intermediate) layer having a sea-island structure constituted by a sea portion composed of an Al-Fe alloy phase with an area fraction of 55 to 90% and island portions including a Zn-Mg-Al alloy phase having a Mg content of 8% by mass or more. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735